Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over Shiao et al (US 2010/0151199 A1).
	Regarding claim 1, 4, 8-11, Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a shell on and surrounding the core (140), wherein the shell comprises reflective particles (144) bound together with an inorganic binder (142); wherein the granules have a minimum Total Solar Reflectance of at least 0.7 (para 33, 57, 106; fig 8).
	Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., amorphous hardener) (para 64, 87-94).
	Regarding the limitations “wherein the ceramic particles are present as greater than 50 percent by weight of the shell of the respective granule, based on the total weight of the shell of the respective granule, wherein the shell of each granule has a total porosity in a range from greater than 0 to 60 percent by volume, based on the total volume of the shell of the respective granule,” Shiao teaches an air/matrix interface at the pores and concomitant difference in refractive index results in refraction and scattering of incident radiation (para 60); and the particles are near infrared-reflective; so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the mount of near infrared-reflective particles in the coating (and therein the percent by weight of the shell of the particles) and the porosity in the coating to optimize the near infrared-reflective properties and the scattering of incident radiation of the coating.
	Regarding the limitations “wherein the shell of each granule has a volume of at least 40 volume percent, based on the total volume of the respective granule” and “wherein the shell has a thickness of at least 50 micrometers,” it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coating (and therein the percent volume of the coating based on the total volume of the respective granule) to optimize its protective properties and its ability to be near infrared-reflective and scattering of incident radiation properties.
	Regarding claim 2, Shiao teaches the ceramic cores may be porous which would suggest porous ceramic cores are optional (para 33) and that of solid ceramic cores to one of ordinary skill in the art at the time of invention.
	Regarding claim 3, Shiao teaches the cores have a diameter of preferably at least 0.4 mm (i.e., 400 microns) which suggests the diameter of the instant claims.
	Regarding claims 5 and 6, Shiao teaches a plethora of compositions of near infrared-reflective particles may be used to provide the granules/coatings with near infrared-reflective properties, including that of alternatives to TiO2 and Al2O3 (para 64-70, 74), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the compositions near infrared-reflective particles to optimize the near infrared-reflective properties of the coatings/granules. 
Regarding claim 7, Shiao suggests or otherwise renders obvious the structure of that of the instant claims, so it is deemed to possess a Tumble Toughness Value of least 70 after immersion in water at 20°C±2°C for two months. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Regarding claim 12 and 13, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the shell comprises first and second concentric layers, with the first layer being closer to the core than the second layer; and the shell comprises first and second concentric layers, with the first layer being closer to the core than the second layer. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coatings and the porosity of the coatings (and therein the density and specific surface area) to optimize the protective properties and the ability to be near infrared-reflective and scattering of incident radiation property of the coatings.
	Regarding claim 14, Shiao teaches the roofing granules may be applied to a shingle; wherein the serve to provide the shingle with durability (e.g., the effects of the solar radiation, in particular from the degradative effects of ultraviolet rays, and of the environment, including wind, precipitation, pollution, and the like, and contribute to better reflection of incident radiation) (para 3-5, 7-10, 107-14); so it would have been obvious to one of ordinary skill in the art at the time of invention to use the granules on a roofing shingle and to maximize the surface coverage of the granules to optimize the total solar reflectance of the roofing shingle (i.e., roofing material).
	Regarding claims 15 and 16, Shiao suggests or otherwise renders obvious a method of making the plurality of granules of claim 1 comprising providing a plurality of ceramic cores; coating each of the ceramic cores with a shell precursor, wherein the shell precursor comprises an aqueous dispersion comprising ceramic particles, alkali para 33, 44, 57, 64, 87-94, 97, 106; fig 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783